Case 2:20-cv-00647-TC Document 3-27 Filed 09/24/20 PageID.97 Page 1 of 5




                                 EXHIBIT V




                                                                           78
Case 2:20-cv-00647-TC Document 3-27 Filed 09/24/20 PageID.98 Page 2 of 5




                                                                           79
Case 2:20-cv-00647-TC Document 3-27 Filed 09/24/20 PageID.99 Page 3 of 5




                                                                           80
Case 2:20-cv-00647-TC Document 3-27 Filed 09/24/20 PageID.100 Page 4 of 5




                                                                        81
Case 2:20-cv-00647-TC Document 3-27 Filed 09/24/20 PageID.101 Page 5 of 5




                                                                        82
